                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

GEORGE BAY BARNES, #1689778                        §

VS.                                                §              CIVIL ACTION NO. 6:17cv251

GRIEVANCE OFFICIALS, ET AL.                        §
                                    ORDER OF DISMISSAL

       Plaintiff George Bay Barnes, an inmate currently confined at the Clements Unit within the

Texas Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the

above styled and numbered civil rights lawsuit. The complaint was referred to the United States

Magistrate Judge, the Honorable John D. Love, for findings of fact, conclusions of law, and

recommendations for the disposition of the case.

       On August 1, 2019, Judge Love issued a Report, (Dkt. #74), recommending that

Defendants’ motion to dismiss, (Dkt. #70), should be granted and that Plaintiff Barnes’ civil rights

lawsuit be dismissed, with prejudice, under 28 U.S.C. § 1915(g) and because it is moot. A copy

of this Report was sent to Barnes at his address. However, to date, no objections to the Report

have been filed and Barnes has not communicated with the Court since March 2019.

       Because no objections to Judge Love’s Report have been filed, Plaintiff is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See

                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #74), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Defendants’ motion to dismiss, (Dkt. #70), is GRANTED. Plaintiff

Barnes’ civil rights lawsuit is dismissed, with prejudice, pursuant to 28 U.S.C. § 1915(g). Finally,

it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.



        So Ordered and Signed
        Oct 7, 2019




                                                 2
